Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148416                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  THE BANK OF NEW YORK MELLON f/k/a                                                                      David F. Viviano,
  THE BANK OF NEW YORK, AS TRUSTEE                                                                                   Justices
  FOR THE CERTIFICATE HOLDERS OF
  CWABS, INC., ASSET-BACKED
  CERTIFICATES, SERIES 2003-3,
            Plaintiff-Appellant,
  v                                                                SC: 148416
                                                                   COA: 316521
                                                                   Wayne CC: 11-008424-CH
  JAAFAR K. JAAFAR and BADIA JAAFAR,
             Defendants-Appellees,
  and
  J.P. MORGAN CHASE BANK, N.A.,
  SUCCESSOR BY MERGER TO BANK ONE,
  N.A.,
            Defendant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 21, 2013
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2014
           t0421
                                                                              Clerk